— Judgment of conviction after jury trial, Supreme Court, New York County, rendered January 17, 1974, affirmed. The dissent contains a fair outline of the evidence. Unfortunately, it also brings into this case a nonexistent requirement of corroboration of the police officer’s explanation of destruction of certain tapes. A mere conflict of testimony between the two sides does not raise any legal requirement of corroboration, though no one would dispute that it would have made the officer’s testimony that much stronger. His evidence is not claimed to have been inherently incredible and, if accepted as it was by the jury, it would have dissipated any possible inference of venality in the tape’s erasure. The issue was one of fact, decided by the jury under an appropriate charge, and that decision should stand. Concur — Markewich, J. P., Lupiano, Lane and Nunez, JJ.;